Fourth Court of Appeals
                                  San Antonio, Texas
                                      November 14, 2014

                                      No. 04-14-00483-CV

                                    Rowland MARTIN, Jr.,
                                          Appellant

                                                v.

            Edward BRAVENEC, and The Law Office of Mcknight and Bravenec,
                                   Appellees

                  From the 285th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2014-CI-07644
                           Honorable Dick Alcala, Judge Presiding


                                         ORDER

         Appellant’s motion for rehearing is pending before the court. The court hereby requests a
response to the motion from the appellee. See TEX. R. APP. P. 49.2. Any response must be filed
in this court no later than two weeks from the date of this order.


                                                     _________________________________
                                                     Catherine Stone, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of November, 2014.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court